Darrell Hickman, Justice. This appeal is affirmed because we find the abstract of the record to be flagrantly deficient in violation of Rule 9(e)(2). The appellants did not abstract any of the trial records or testimony in their brief. The appellees abstracted some of the testimony. However, if can be safely said the evidence abstracted by the appellees is favorable to their position. The appellants apologized in their reply brief for not complying with Rule 9 and offered an abstract of the records and testimony. However, an abstract in the appellants’ reply brief is improper. We recently affirmed a case for a similar violation of Rule 9. Weston v. Ponder, 263 Ark. 370, 565 S.W. 2d 31 (1978). Affirmed. We agree. Harris, C.J., and Byrd and Howard, JJ.